C 2:19-cv-02368-MAK Document1 Filed 05/31/1 Pa lof? .
JS44_ (kev. 06/17) raya CIVIL COVER SHEET 7 GY - Xx oP

The 35 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided dy local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEH INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

EG datapboit FS Living Branches >

 

   
 

 
    
 

  
 

7315 N. 18th St. 275 Dock Dr.
Phila., PA 19126 Lansdale, PA 19446-6232
(b)} County of Residence of First Listed Plaintiff’ Philadefphia County of Residence of First Listed Defendant
{EXCEPT IN U.S. PLAINTIFF CASE: (IN US. PLAINTIFF CASE:
NOTE: INLAND CONDEMNATION CASES, U8 OF
THE TRACT OF LAND INVOLVED,
¢} Attomeys (Firm Name, Address, and Telephoue Number) Attomeys (if Known)

Howard K. Trubman, Esq. Employment Law Firm of Pennsylvania
1500 Market St., East Tower, 12th floor

Phila., PA 19102 215-206-5396 a / /

 

 

 
  
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ik. BASIS OF JURIS TION (Place an “X” tn One Box Only} Ii, CITIZENSHIP OF P PARTIES (Place an (X” in Ongdox for Plante
{For Diversity Cases Gn and One Box fo Defer
1 US. Gavemment Mf 3 / Federal Question DEF
PlaintiY (U.S. Government Not a Party Citizen of This State O 1 Incorporated or Principal Place a4 m4
of Business In This State
O2 US. Gavemmeat O 4 Diversity Citizen of Another Stat® 4 2 © 2 Incorporated are Principal Place os o85
Defendant Gadicate Citizenship of Parties in ttem iii) of Business In Another State
Citizen or Subject of a O 3 © 3 Foreign Notion o6 6
Foreign Country
IV. NATURE OF SUIT @iace an “x” itz One Box Only} Click here for: Nature of Suit Code Descriptions.
Li CONTRACT : : TORTS : FORFEITURE/PENALTY . EANERUPTCY a OTHER Sees ee 1
0 116 Insuzance PERSONAL INJURY PERSONAL INJORY [0 625 Drug Related Seizure C) 422 Appeal 28 USC 158 0) 375 False Claims Act
0 120 Maring (7 310 Airplane 1 365 Personal Injury - of Property 21 USC $81 [0 423 Withdrawal CO 376 Qui Tam (31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability GF 690 Other 28 WSC 157 3729(a))
CF 140 Negotiable Instrument Liability O 367 Health Caref 07 400 State Reapportionment
C150 Recovery of Overpaymeat | 320 Assault, Libel & Phannaceutical PROPERTY RIGHTS 1 450 Antitrist
& Entorcement of Judgment Slander Personal injury O 820 Copyrights 0 430 Banks ond Banking
151 Medicare Act OD 330 Federal Employers" Product Liability $30 Patent 0 450 Commerce
O 152 Recovery of Defaulted Liability CO 368 Asbestos Personal $35 Patent ~ Abbreviated CF 460 Deportation
Student Loans 2 340 Marine Tojury Product New Drug Application [C470 Racketeer Influenced and
(Excludes Veterans) 0) 345 Marine Product Liability © $40 Trademark Conupt Organizations
CF 153 Recovery of Overpayment Liability PERSONAL PROPERTY |____ LABOR SOCIAL SECURITY. ceconf 2) 480 Consumer Credit
of Veteran's Benefits G 350 Motor Vehicle G 370 Other Fraud CF 710 Fair Labor Standards CG 861 HLA (15958) 0 490 Cabte/Sa TV
© [60 Stockholders” Suits C3 355 Motor Vehicle G 371 Truth in Lending Act C7 862 Black Lung (923) 0 850 Securities Commodities!
1 290 Other Contract Product Liability 0 380 Other Personal CG 720 Labor/Management CF 363 DIWC/MDIWW (405(g)) Exchange
195 Contract Product Liability {|G A¥0 Other Personal Property Damage Relations OF 864 SSID Tide XVI CF 890 Other Statutory Actions
(7 £96 Franchise Tajury 1 385 Property Damage 740 Railway Labor Act JC 865 RSI (405(¢)) (7 891 Agricultural Acts
362 Personal Injury - Product Liability Gi 751 Family and Medical 0 893 Environmental Matters
— Medical Malpractice Leave Act OG 895 Freedom of Information
Lu REAL PROPERTY __ CIVIL RIGHTS | tL PRISONER PETITIONS —[(} 790 Other Labor Litigation “FEDERAL TAX SUITS __ Act
© 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: CF 791 Eniployee Retirement EO 870 Taxes (0.8, Plaintiff 6 896 Arbitration
0 226 Foreclosure O MI Voting 463 Alien Detainee tncome Security Act or Defendant) 0 899 Administrative Procedure
4 230 Rent Lense & Ejectment 2 Employment C1 310 Motions to Vacate () 871 IRS—Third Party Acl/Review or Appeal of
© 240 Tosts to Land 443 Housing! Sentence 26 USC 7609 Agency Devision
© 245 Tort Product Linbitity Acconmodations O 330 General G 950 Constitutionality of
O 290 All Other Real Property 0 445 Amer, w/Disabilitics ~ FO) 335 Death Penalty IMMIGRATION —. |: State Statutes
Employment Other: 3 462 Naturalization Application
0 446 Amer. w/Disabilities FO 540 Mandanus & Other 1 465 Other Immigration
Okher D 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
©] 560 Civil Detainee -
Conditions of
Confinement
- ORIGIN {Place an “X" in One Box Only}
1 Ofiginal 12 Removed froin (3) Remanded from G4 Reinsfateder OF 5 Tyansferedfrom © 6 Multidistrict C18 Multidistrict
Pfoceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
{specify} Transfer Direct File
V7 Cite the U.S. Civil Statute under which you are filing (Do sot cite jurisdictional statutes unless diversity):
42 U.S.C. § 1981 as amended, 28 U.S.C §1331
> CAUSE OF ACTION Brief description of cause: / |
Discharge and retaliation because of race
Vil. REQUESTED IN = C) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if dgfuanded in cqmplaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. . JURY DEMAND: Yes ONo

 

VII RELATEDCASE(SS) a ™ +\
IF ANY ee insrictons): rupGR- POCKET NUMBER
DATE GNATURE GF ATTORNEY OF RECORD
05/23/2019 Jel Howard K, Trubman, Esa. ZZ Aprary : “A
\40 ts padparn > _

FOR OFFICE USE ONLY

 

RECEIPT # AMOUNF APPLYING IFP JUDGE MAG. JUDGE

MAY 31 2019

 

 

 
Case 2EL-9/cy-02368-MAK Document 1 Filed 05/31/19 Page 2 of %
th UNITED STATES DISTRICT COURT 4 iy >. 4 (& y
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar}

Address of Plaintiff: “T FS N ‘ iC" S + AA la a R- \F J ZL
Address of Defendant: 2S . acl. Dp fe / A Ads lar { 4y the

Place of Accident, Incident or Transaction: a 7 y

 

 

 

 

 

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:
Civil cases are deemed related when Fes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes []
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [|
pending or within one year previously terminated action in this court?

numbered case pending or within one year previously terminated action of this court?

EW
A

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No wi
“

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ |
ease filed by the same individual?

I certify that, to my knowledge, the within case [C1 is (8 not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: s\3; \7 — Herre miWae cas

Attorney-at-Law Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a Vin one category only)

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
C1 1. Indemnity Contract, Marine Contract, and All Other Contracts [C] 1. Insurance Contract and Other Contracts
[] 2. FELA [|] 2. Airplane Personal Injury
Ll 3. Jones Act-Personal Injury [] 3. Assault, Defamation
LI 4. Antitrust [] 4. Marine Personal Injury
5, Patent EL] 5. Motor Vehicle Personal Injury
6. Labor-Management Relations EC] 6. Other Personal Injury (Please specify):
7, Civil Rights CJ] 7. Products Liability
8. Habeas Corpus L] 8. Products Liability — Asbestos
{] 9% Securities Act(s) Cases LJ] 9. All other Diversity Cases
{] 10. Social Security Review Cases (Please specify):
LJ 11. Allother Federal Question Cases
(Please specify):

 

 

 

 

Brad (nr, Brn ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, k wr wed \w g Wore . counsel of record or pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3¢c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and.costs: . .

ao ‘Relief other thansmionetary damages is sought, Arh HA oy - 8. . ‘
om Selon Hause Teen, 24169

Attorney-at-Law / Pro Se Plaintiff Attorney LD. } (if applicabie)

 

NOTE: A trial de nove will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

Civ, 609 (5/2018} HAY 3 } éQ) 1
IN 9) cael Document 1. Filed 05/31/19 Page 3 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Erica Campbell CIVIL ACTION
Living Branches : NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and ail other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ()

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) { )
aa
(f) Standard Management — Cases that do not fall into any one of the other tracks. (OE
5/23/2019 Howard K. Trubman, Esq. Erica Campbell
Date Attorney-at-law Attorney for J
215-206-5306 htrubman@gmail.com
Telephone FAX Number E-Mail Address

(Civ, 660) [QAR

tay 3 ania

 
Case a AE Document 1 Filed 05/31/19 Page 4 of 7
wee I

UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLANIA

Erica Campbell : CIVIL ACTION NO. 4z f L9& b
7315 N. 18" Street
PHILADELPHIA, PA 19126 JURY DEMANDED
Plaintiff
Vv.

Living Branches

 

275 Deck Dr.
Lansdale, PA 19446-6232
Defendant
COMPLAINT
BE PARTIES

1. Plaintiff Erica Campbell is an individual who at all times material has lived at
7315 N. 18" Street, Philadelphia, PA 19126.

2. Plaintiff Erica Campbell is an African-American.

3. Defendant Living Branches is a Pennsylvania Nonprofit Corporation engaged
in operating health care facilities in southeastern Pennsylvania.

4. Defendant Living Branches is an employer, within the meaning of 42 U.S.C. §
1981 as amended, and operates three health care facilities, one each in
Hatfield, Souderton and Lansdale, Pennsylvania.

iL JURISDICTION

5. This Court has jurisdiction over the subject matter pursuant to 28 U.S.C. §
1331 and 1343 (3) and (4) and 42 U.S.C. § 1981, 1981 (a) and 1988.

6. Oninformation and belief all misconduct occurred at the Defendant's facility
located at Lansdale, PA, providing this Court with in personam jurisdiction
over the Defendant, which cenducts business in the Eastern District of

Pennsylvania.

 
il.

Case 2:19-cv-02368-MAK Document1 Filed 05/31/19 Page 5 of 7

FACTS

7. Defendant hired plaintiff in April 2017.

8. Plaintiff worked at Defendant's Lansdale, PA facility.

9. Plaintiff worked at Defendant's facility as a Certified Medical Technician.

10. Plaintiff worked at the Lansdale, PA facility 40 hours a week.

11. Plaintiff was compensated for her employment at approximately seventeen
dellars per hour,

12. Plaintiff received a Bachelor of Science in Health Care Administration in
2014.

13. Plaintiff is presently pursuing a Bachelor of Science in Nursing and a
Registered Nurse designation at Montgomery County College, Blue Bell, PA,

14, While working for Defendant at its Lansdale facility, Plaintiff did not receive

any disciplinary warnings.

. LEGAL

15, While working at Defendant's Lansdale facility, Plaintiff applied to attend
classes being offered toward the aim of becoming a Certified Nursing
Assistant.

16. Plaintiff was denied the opportunity to attend the classes for Certified
Nursing Assistant.

17. At the same time that Plaintiff was denied this opportunity, Defendant
allowed two Caucasian individuals to attend Certified Nursing Assistant
classes.

18. On or about July 25, 2018 Plaintiff was removed from her position in the
Medication Unit.

19. On or about July 25, 2018 Plaintiff was replaced in the Medication Unit by a
Caucasian individual.

20. Plaintiff was offered no explanation for her removal from her position in the
Medication Unit.

21. Plaintiff was reassigned to the Dementia Unit.

 

 
Case 2:19-cv-02368-MAK Document1 Filed 05/31/19 Page 6 of 7

22. Plaintiff had no experience or training in the care of dementia patients when
she was removed from her position in the Medication Unit and assigned to
the Dementia Unit.

COUNT I
VIOLATION OF 42 U.S.C. § 1981

23, Removing Plaintiff from her position in the Medication Unit was an act of
purposeful racial discrimination.

24, Plaintiff, as an African American, was in the protected class.

25. Plaintiff was qualified to work in the Medication Unit

26. Plaintiff suffered an adverse employment action because she was removed
from a position for which she was qualified and placed in a position for which
she was not qualified.

27. Plaintiff was replaced in the Medication Unit by a Caucasian individual.

28. Removing Plaintiff from the Medication Unit, replacing the Plaintiff by a
Caucasian individual, and then assigning Plaintiff to a unit for which she had
not experience and training constituted intentional racial discrimination, as
well as disparate treatment.

Wherefore, Plaintiff prays that this Court grant an order in her favor and
against the Defendant and award Plaintiff damages for:

a) Monetary damages;

b) Compensatory damages;

c) Future pecuniary losses;

d) Emotional pain;

e} Mental anguish;

f) Loss of enjoyment of the pleasures of life;

£) Punitive damages.

COUNT II
RETALIATION

29, After being removed from her job in the Medication Unit, Plaintiff called the

Director of Human Resources of Defendant and Plaintiff complained that her

 

 
Case 2:19-cv-02368-MAK Document1 Filed 05/31/19 Page 7 of 7

removal from the Medication Unit, assigning her previous job to a Caucasian,
and assigning Plaintiff to a job for which she had no training or experience
was racially motivated.

30. During the course of Plaintiff's call to the Human Resources Department of

the Defendant, Plaintiff was told that she was being insubordinate and that

 

the cail of Plaintiff protesting racial discrimination was a voluntary
resignation.
31. Although Plaintiff did not resign from the employ of Defendant, on July 26,

2018 Defendant's Cunningham (Human Resources Generalist) informed

 

Plaintiff that her employment with Defendant “has ended effective with July
26, 2018.”

32. The termination of Plaintiff by Defendant because Defendant protested racial
discrimination against her, was in retaliation for her complaint and in
violation of 42 U.S.C. § 1981.

Wherefore, Plaintiff prays that this Court grant and order in her favor and
against the Defendant and award Plaintiff damages for:

a) Monetary damages;

b} Compensatory damages;

c) Future pecuniary losses;

d} Emotional pain;

e} Mental anguish;

f) Loss of enjoyment of life;

g) Punitive damages.

J 3049 JA a Ly ~

Date Howard K. Trubman, Esq.

 
